t c memo united_states tax_court wendy w bozick petitioner v commissioner of internal revenue respondent docket no filed date john paul decatorsmith for petitioner robert t little and angela b friedman for respondent memorandum findings_of_fact and opinion morrison judge in date wendy w bozick bozick and her husband filed a joint income_tax return for the year bozick later asked the internal_revenue_service irs to relieve her of joint income_tax_liability the irs denied her request bozick filed a petition with the court challenging the irs’ denial the factual issues about which bozick and the irs disagree are whether bozick had reason to know that her husband would not pay the liability at the time she signed the joint_return whether bozick will suffer economic hardship if she is not relieved of joint income_tax_liability whether the failure of the couple to pay their tax_liability created a significant benefit to bozick and whether bozick made a good-faith effort to comply with the federal_income_tax laws in the tax years after findings_of_fact bozick’s husband gary bozick died on date gary bozick was a personal injury defense lawyer while her husband was alive bozick did not perform significant work outside the home she did not handle the finances she had no bank accounts she was not allowed by her husband to use a credit card she was not allowed to open the mail her only interaction with the financial aspects of the household was to buy groceries with money her husband gave her in the form of hundred-dollar bills bozick had a 2-year college degree in bozick’s husband was diagnosed with leukemia shortly afterwards her husband transferred ownership of their 1at the time she filed her petition bozick resided in illinois unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure house from joint_tenancy to sole ownership in bozick’s name from through her husband’s symptoms subsided and he relapsed at least twice despite the symptoms of the disease her husband continued to work in he had a stem cell transplant in date bozick earned only dollar_figure in wages in her husband earned about dollar_figure from his law practice that year according to the tax_return the bozicks would eventually file bozick was under the impression that the income_tax return was due in date as this date approached bozick feared that her husband might not prepare their income_tax return therefore she filed a separate_return when her husband found out he became furious he told her that filing separately rather than jointly would cost the family dollar_figure bozick’s husband then had the joint_return prepared he had bozick sign it without giving her a chance to examine it the return filed on date showed that the couple had a tax_liability of dollar_figure neither of the bozicks filed a return for bozick filed a separate_return for for the tax_year bozick testified that her tax_return was mailed to the irs she introduced a copy of the return into the record as exhibit 25-p however the irs’ internal records do not show a return was received for bozick filed a return bozick’s husband’s law firm broke up in date before then bozick’s husband owned assets through his law firm’s pension_plan after the law firm broke up he transferred assets to a sec_401 account in date bozick petitioned for a divorce in date bozick’s husband died of leukemia bozick received dollar_figure in proceeds from her husband’s life_insurance_policy in date bozick submitted to the irs a form_8857 request for innocent spouse relief and a form questionnaire for requesting spouse in these documents bozick requested relief from the joint income_tax_liability in date the irs sent a letter to bozick stating that she did not qualify for sec_6015 relief the letter said that bozick had failed to show that it would be unfair for her to be held jointly liable that bozick did not prove that she had a reason to believe at the time she signed the return that the tax would be paid and that bozick did not prove that she would suffer economic hardship the sec_401 account remained unclaimed after the death of bozick’s husband then in the summer of the irs seized the sec_401 account to pay the joint tax_liability the amount in the sec_401 account was dollar_figure after the sec_401 account was seized the amount owed in penalties and interest was dollar_figure this is the amount that bozick will be required to pay if she is denied relief from joint liability bozick has three children two of whom live with her in the house that she owns bozick is attempting to sell the house she reduced the offering price from dollar_figure to dollar_figure if bozick sells the house at the reduced price she will receive dollar_figure after paying off the mortgage bozick is having difficulty making ends meet she works at target for dollar_figure per hour she cannot afford to set the thermostat of the house above degrees her mortgage payments are dollar_figure per month of the dollar_figure in life_insurance_proceeds that bozick received she had only dollar_figure left at the time of trial we conducted a trial at which bozick testified the parties filed a stipulation of facts and we incorporate that stipulation into our findings_of_fact opinion a spouse may be relieved from joint_and_several tax_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the spouse liable the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir it is uncontested that bozick satisfies the threshold conditions of revproc_2003_61 sec_4 2003_2_cb_296 but bozick fails to qualify for relief under revproc_2003_61 sec_4 c b pincite because as we explain later bozick had reason to know the liability would not be paid under these circumstances bozick is entitled to relief only if she meets the alternative facts-and-circumstances test that is set forth in revproc_2003_61 sec_4 c b pincite see nihiser v commissioner tcmemo_2008_135 under this test we look to a nonexclusive list of factors to determine whether it is inequitable to hold the requesting spouse liable whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse knew or had reason to know that the other spouse would not pay the liability whether the requesting spouse would suffer economic hardship if not granted relief whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit from nonpayment of the tax_liability and whether the requesting spouse has made a good-faith effort to comply with the tax laws for the tax years following the year to which the request for such relief relates we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief porter v commissioner t c __ __ slip op pincite we may consider evidence introduced at trial even if it was not included in the administrative record 130_tc_115 in determining whether relief is justified we give no deference to the irs’ determination that bozick was not entitled to relief see porter v commissioner supra at __ slip op pincite section dollar_figure factors a marital status respondent concedes that because gary bozick was dead at the time the irs made its innocent spouse determination this factor weighs in favor of granting relief b knowledge or reason to know respondent argues that bozick knew or had reason to know that her husband would not pay the income_tax_liability when she signed the joint_return in respondent therefore contends that this factor weighs against relief bozick testified that she did not know and did not have reason to know that her husband would not pay the income_tax_liability giving due regard to her testimony we are not persuaded by it bozick had reasons to know that the tax_liability would not be paid her husband’s failing health his credit card debt and his gambling problem bozick herself recognized these reasons just months after filing the joint_return her date petition for divorce said that her husband was incapable of paying his federal_income_tax liability she claimed gary bozick has for some long time been diagnosed with terminal cancer and his life expectancy is very short nevertheless he has shown by his behavior his absolute disregard for the financial security of his wife or children in that gary bozick regularly perhaps daily indulges in gambling by which he has exhausted his income his credit all or most of the equity in the marital home and a substantial amount of his retirement_funds and and gary bozick is far behind in paying income taxes rarely if ever pays quarterly taxes and does not have taxes withheld from his income from his law firm further if gary bozick is not restrained from changing his life_insurance beneficiary and from encumbering the policy and he dies while this action is pending petitioner will be left with income_tax bills but with no resources from which to satisfy those bills this factor weighs against relief also we find that it was unreasonable for bozick to believe that her husband could pay the tax_liability a fact that precludes bozick from satisfying the second element of the safe_harbor test of revproc_2003_61 sec_4 b requesting spouse must establish that it was reasonable to believe that the nonrequesting spouse would pay c economic hardship respondent argues that bozick would not experience economic hardship if she were denied equitable relief respondent therefore contends that this factor weighs against relief bozick argues that she would experience economic hardship bozick’s monthly bills far exceed her monthly income she earns dollar_figure per month in wages she also earns dollar_figure per month in annuity payments but these payments will stop in her mortgage is dollar_figure per month she pays money to support her disabled mother she pays utility bills of at least dollar_figure per month she pays health insurance bills of dollar_figure per month she pays dollar_figure for gas and insurance for her car on the other hand bozick has fairly substantial assets she owns money market accounts that are worth dollar_figure she has a house worth perhaps dollar_figure after deducting the mortgage this dollar_figure in net_worth must be balanced against her low wages and few remaining years in which to earn income analyzing bozick’s living_expenses is also complicated by the fact that bozick’s dollar_figure monthly mortgage obligation is unaffordable that she is therefore attempting to move into a more affordable house and that after she moves her housing costs will go down even after a reduction in housing costs her monthly budget will still be in a large deficit the result will be that her net_worth will gradually be depleted until she has nothing left to support herself after retirement_accounting for all of this we find that economic hardship is a neutral factor weighing neither for or against relief see o’meara v commissioner tcmemo_2009_71 neutral factor the requesting spouse had dollar_figure collection potential and dollar_figure in assets and wa sec_80 years old cf sunleaf v commissioner tcmemo_2009_52 positive factor the requesting spouse a disabled 70-year-old had already sold her home and moved into mobile home worth percent of the house d legal_obligation of nonrequesting spouse respondent contends that this factor is neutral because bozick presented no evidence that her husband had a legal_obligation to pay the joint tax_liability pursuant to a divorce decree or agreement we agree e significant benefit respondent argues that bozick benefited significantly from the unpaid liability and that therefore this factor weighs against relief respondent argues that alternatively even if bozick did not significantly benefit this factor should be categorized as neutral rather than positive bozick argues that she did not benefit significantly from the unpaid liability we agree with bozick by the time that the unpaid tax_liability was due at various times during and bozick and her children were receiving only normal support from bozick’s husband respondent argues that bozick benefited from the nonpayment because she received dollar_figure in life_insurance_proceeds after her husband died in but bozick received these proceeds because her husband paid for the life_insurance_policy throughout his lifetime not because he refused to pay the income_tax_liability this factor is positive weighing in favor of relief f good-faith effort to comply with federal_income_tax laws respondent argues that bozick did not make a good-faith effort to comply with the federal_income_tax laws for the tax years after respondent therefore argues that this factor is negative bozick argues that she made such efforts bozick did not file a tax_return for she filed one for she did not file a return for and she filed one for although it is not entirely clear from the record why bozick failed to file returns for and it is likely that her failure_to_file a return for was due to interpersonal issues with her dying husband and that her failure_to_file a return for was due to a miscommunication with her accounting firm this factor is neutral whether bozick is entitled to relief of the factors listed in revproc_2003_61 sec_4 two factors support relief marital status and lack of significant benefit one factor weighs against relief knowledge or reason to know and three factors are neutral economic hardship noncompliance with tax laws and nonrequesting spouse’s legal_obligation in addition to these six factors we are also entitled to consider other factors it weighs in favor of relief that bozick signed a joint tax_return only after having been browbeaten into doing so by her husband and after having filed a separate_return all facts considered we determine that it is fair for bozick to be relieved of joint income_tax_liability for decision will be entered for petitioner
